10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:18-cv-05600-JLR Document 17-1 Fi!ed 04/08/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
ELIZABETH COLLINS,
Plaintiff, Case No. C1 8-5 600-1 LR-MLP
v. ORDER
COMMISSIONER OF SOCIAL
SECURITY,
Defendant.

 

 

 

 

Having reviewed the Report and Reeommendation of the Honorable Miehelle L.
Peterson, United States Magistrate Judge, any objections or responses to that, and the remaining
record, the Coui“c finds and ORDERS:

(l) The Court ADOPTS the Repoi't and Reeommendation.

(2) The final decision of the Connnissioner is REVERSED and this ease is
REMANDED to the Soeial Seein‘ity Administration for further proceedings consistent With the
Repol't and Recornmendation.

//

//

ORDER - 1

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 3118-cV-05600-.]LR Document 17-1 Filed 04/08/19 Page 2 of 2

(3) The Clerk is directed to send copies of this Order to the parties and to Judge

Peterson.

as

.(\-
Dated this `_ day of April, 2019.
-\ 91

JAMEs RoBARTT
United St tes District Judge

ORDER ~ 2

 

 

